Case 1:20-cr-20085-TLL-PTM ECF No. 45, PageID.182 Filed 03/23/21 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION-BAY CITY

  UNITED STATE OF AMERICA,

                               Plaintiff,

                                              Case No. 20-CR-20085
                                              Hon, Thomas L. Ludington
                                              Magistrate Judge; Patricia T. Morris
  VS.



  BRITTAN J. ATKINSON

                                        Defendant.


                     DEFENDANT'S SENTENCING MEMORANDUM


  l.     lntroduction
         With the exception of this case, Defendant, Brittan J' Atkinson

  ("defendant") the defendant has no prior felonies. As the pre-sentence

  investigation report (the "report") accurately reflects, he has six (6) prior state

  misdemeanor convictions. These previous eonvictions range from Domestic

  Violence, Disturbing the Peace, and Attempted Assault, Resist, or Obstruct

  Police Officer; Assault and Battery all of which can be construed as violent

  offenses. The crime he has plead to in the instant case     - lnterstate
  Communication of a Threat to lnjure 18 U.S.C. S 875(c)      - can be construed     as

  violent crime even though the defendant had no intention nor the means to carry

  out said threat,




                                            -1-
Case 1:20-cr-20085-TLL-PTM ECF No. 45, PageID.183 Filed 03/23/21 Page 2 of 7




  He is unemployed and has been on disability since his back surgery in 2007 and

  has abided by each of the conditions of his pretrial release. The defendant has

  come to understand that his history of violence and his anger management

  issues are not the way to express your displeasure with others. That defendant

  has also realized, during his pretrial incarceration in this matter, that he needs

  mental health services along with mental health medication that he has been

  taking advantage of the help that has been offered during pretrial incarceration

  and pretrial release for this matter. The defendant has been continuing on

  mental health medications since his release from custody.


  Accordingly, as set forth below, and in the Plea Agreement, defendant

  respectfully requests that the Court consider a minimal guideline sentence in

  incarceration and probation that focuses on rehabilitation and restitution,


         Defendantwas released on a $10,000 unsecured bond and placed under

  the supervision of the United States Pretrial Services Agency on August 3,2020.

  Defendant has been compliant with the terms of his release.

  il.    Background


         Defendant is before the Court for sentencing after having plead to Count      I




  interstate communication of a threat to injure under 18 U.S.C. S875(c)


         Defendant's sentencing hearing is currently scheduled for March 25,2021

  at 2:00 p.m. Defendant admits to the following elements of Count of Conviction:




                                           - 2*
Case 1:20-cr-20085-TLL-PTM ECF No. 45, PageID.184 Filed 03/23/21 Page 3 of 7




                1,    The defendant knowingly sent a communication in interstate

                      commerce;


                2.    The communication contained a true threat to injure the

                      person of another; and


                3.    The defendant sent the communication for the purpose of

                      issuing a threat or with knowledge that the communication

                      would be viewed as a threat.


         Defendant understands that when he plead guilty the minimum and

  maximum sentencing guidelines are up to five (5) years imprisonment; up to

  $250,000 fine and up to three (3) years supervised release and that this Court

  has the discretion to impose sentence pursuant to the minimum and maximum

  guidelines.


  lll.   Analysis


         A.     Legal Framework


         ln United states v. Booker, 543 U,S. 220 (2005), the United stats

  Supreme Court severed and excised 18 U.S.C, S3553(b)(1)from the Sentencing

  Reform Act ("SRA"). As a result, the United States Sentencing Guidelines are no

  longer mandatory. District courts must now weigh the following factors in

  imposing sentence for a violation of federal law: (1) offense and offender

  characteristics; (2) the need for the sentence to reflect the basic aims of

  sentencing, namely (a) retribution, (b) deterrence, (c) incapacitation, and (d)


                                          -3-
Case 1:20-cr-20085-TLL-PTM ECF No. 45, PageID.185 Filed 03/23/21 Page 4 of 7




  rehabilitation; (3) the sentences legally available; (4) the sentencing guidelines;

  (5) United States Sentencing Commission policy statements; (6) the need to

  avoid unwarranted disparities; and (7) the need for restitution. United States v,

  Rita, 551 U.S. 338, 347-348 (2007).


         B.      Defendant's Sentencing Guidelines Range is 12 to 18 months

         The Court should begin by correctly calculating defendant's sentencing

  guidelines range. Gall v. United States. 522 U.S. 38, 49 (2007) (noting that the

  guidelines "should be the starting point and the initial benchmark"). Defendant

  does have a criminal history of 6 state misdemeanor offenses, which are of an

  assaultive   nature. USSG   52A6.1 (a)(1) defendant's base level is 12 and

  pursuant to USSG 52A6.01(bX4)(B) was given an additional 4 points for the

  expenses incurred by the victim; pursuant to USSG S3E1(a) and USSG SE1 .1(b)

  defendant had 3 points subtracted based on his acceptance of responsibility.

  Defendant ending total offense level is 13. These place the Defendant in Zone C

  of Offense Level with a Criminal History Category of I status, with Sentencing

  Guidelines ranging for 12 to 18 months.

         Based upon the offense level and criminal history category the applicable

  guideline range is in Zone C of the Sentencing Table, the minimum term may be

  satisfied by (1) a sentence of imprisonment; or (2) a sentence of imprisonment

  that includes a term of supervised release with a condition that substitutes

  community confinement or home detention according to the schedule in

  subsection (e), provided that a least one-half of the minimum term is satisfied by

  imprisonment USSG SsC1 1(d).
Case 1:20-cr-20085-TLL-PTM ECF No. 45, PageID.186 Filed 03/23/21 Page 5 of 7




        C.      Defendant'slntentionsRegardingCommunication

         Mr. Atkinson is not affiliated with any activist political organization, He

  regularly followed politics online. He recalls seeing a tweet from the victim

  regarding a "coup against the President". He sent the email in response to this

 tweet stating "We" referring to "We the American people". Mr. Atkinson WaS acting

  alone and realizes the severity of his actions and the damaged caused.

         D.     Restitution

         Restitution was in the amount of $140,000 as referenced in the plea

  agreement in this matter.

  lV.    Conclusion

         For the foregoing reasons, defendant respectfully requests that this Court

  (1)score his sentencing guidelines range al12-18; (2) grant him the lower part

  of the guidelines pursuant to the plea agreement which includes a term of

  supervised release with     a condition   of substitutes community confinement or

  home detention.




                                 Respectfully Submitted,


  Dated:   03123121              s/ Timothy P. MacDonald
                                 Timothy P. Macdonald (P51883)
                                 LAW OFFICES FO TIMOTHY P. MACDONALD
                                 Attorney for Defendant
                                 PO Box 535
                                 Howell, Ml 48844
                                 (517\ 545-452e
                                 ti mothypmacdonald law@gmai Lcom




                                                :)
Case 1:20-cr-20085-TLL-PTM ECF No. 45, PageID.187 Filed 03/23/21 Page 6 of 7




  Dated: 03123121        s/ Donald J. Neville
                         Donald J. Neville (P60213)
                         LAW OFFICE OF DONALD J. NEVILLE
                         101 West Clinton
                         Howell, Ml 48843
                         (517) 546-8400
                         nevi lelawoffice@ g mail. com
                             I




                                    -6-
Case 1:20-cr-20085-TLL-PTM ECF No. 45, PageID.188 Filed 03/23/21 Page 7 of 7




                          CERTIFTCATION qF SERVICE


        I hereby certify that on, March 23,2021, I electronically filed the foregoing
 with the Clerk of the Court using the ECF system, which will electronically serve
 all ECF participants.


                             s/ Donald J. Neville
                             Donald J. Neville (P60213)
                             LAW OFFICE OF DONALD J. NEVILLE
                             101 West Clinton
                             Howell, Ml 48843
                             (517) 546-8400
                             nevi le lawoffice@ g ma l. com
                                  I                 i




                                          -'7*
